Such parties as wish to do so may unite in a joint brief for the above-entitled appeals, and each party may also file a short supplemental brief covering such matters as are not included in a joint brief.
Such parties as wish to do so may unite in a joint appendix for the above-entitled appeals, and each party may also file a supplemental appendix covering such material as is not included in a joint appendix.
Marcia B. Smith, for the appellant (plaintiff) in the third case.
John L. Collins, for the appellee (defendant Community Television Systems Inc. in the first and second cases).
Herbert L. Emanuelson, Jr., for the appellant (plaintiff) in the second case.
Bourke G. Spellacy, for the appellant (plaintiff) in the f ourth case.
Argued November 4
decided November 25, 1969